DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “124” has been used to designate both first gasket and second gasket.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 15 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Slatter (US 7007906).
Regarding claim 1, Slatter teaches a first plate (fig. 1, element 56); a handle (fig. 1, elements 70 and 72); and a base (fig. 1, element 78) adapted to be releasably coupled to the first plate (fig. 1, element 56) by the handle (fig. 1, elements 70 and 72) when the handle is rotated in a first rotational direction and adapted to be rotated relative to the first plate when the handle is rotated in a second rotational direction.
Regarding claim 2, Slatter teaches a second plate (fig. 1, element 48).
Regarding claim 3, Slatter teaches a first gasket (fig. 1, element 54) disposed adjacent to the first plate (fig. 1, element 56); and a second gasket (fig. 1, element 44) disposed adjacent to the second plate (fig. 1, element 48).
Regarding claim 4, Slatter teaches a washer (fig. 1, element 42) disposed between the handle (fig. 1, elements 70 and 72) and the second plate (fig. 1, element 48).
Regarding claim 5, Slatter teaches the second plate (fig. 1, element 48) includes mounting apertures adapted to respectively receive fasteners (fig. 1, element 40) to couple the second plate to a support structure (fig. 1, element 30).
Regarding claim 6, Slatter teaches the first plate (fig. 1, element 56) includes apertures (seen on the corners of fig. 1, element 56) and the base (fig. 1, element 78) includes protrusions (fig. 6, element 86) adapted to respectively releasably couple with the apertures.
Regarding claim 7, Slatter teaches the first plate (fig. 1, element 56) includes mounting apertures (seen in corners and center of element 56) adapted to respectively receive fasteners (fig. 1, element 38) to couple the first plate to a support structure (fig. 1, element 12).
Regarding claim 8, Slatter teaches a seal (seen as the outer circle in the center of the plate) disposed on the first plate (fig. 1, element 56).
Regarding claim 9, Slatter teaches the base includes a tubular portion (fig. 1, element 16) adapted to receive a pole and a bell-shaped portion (fig. 1, element 12).
Regarding claim 10, Slatter teaches the tubular portion includes a rigid bar adapted to restrict rotation of the pole (through fig. 1, elements 16 and 18).
Regarding claim 11, Slatter teaches the tubular portion includes a drain aperture (fig. 1, element 22).
Regarding claim 15, Slatter teaches the base is adapted to be rotated at fixed angle increments relative to the first plate (paragraphs 19 and 20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12-14 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slatter in view of Mukdaprakorn (US6898893).
Regarding claim 12, Slatter fails to teach a liner disposed in the tubular portion.
Mukdaprakorn teaches a liner (fig. 3, element 30) disposed in the tubular portion (fig. 3, element 20).
It would have been prima facie obvious before the effective filing date of the claimed invention to have incorporated the inventions of Slatter with Mukdaprakorn. Doing so would allow for a liner to be placed in the tubular portion. This would allow for a tighter grip on the rod to ensure it doesn’t fall out. A liner would also protect the rod from damaging the inner side of the tubular portion.
Regarding claim 13, Slatter fails to teach the handle includes a grip portion and a shank portion.
Mukdaprakorn teaches the handle includes a grip portion (fig. 1, element 22) and a shank portion (fig. 1, element 24).
It would have been prima facie obvious before the effective filing date of the claimed invention to have incorporated the inventions of Slatter with Mukdaprakorn. Doing so would allow for tightening and loosening of the tubular portion to be moved. This would ensure that, when needed, the tube could be moved to change directions and to keep the pole inside the tubular portion steady and straight.
Regarding claim 14, Slatter, as modified, teaches the shank portion is adapted to be threadably coupled (Mukdaprakorn-as seen in fig. 1, element 13) to an aperture disposed in the base (Mukdaprakorn-fig. 1, element 15).
Regarding claim 17, Slatter teaches a first plate (fig. 1, element 56) disposed on a first side of a support structure (fig. 1, element 12) and including apertures; a seal coupled to the first plate (seen in the center of fig. 1, element 56);  a second plate (fig. 1, element 48) disposed on a second side of the support structure (fig. 1, element 12); a first gasket (fig. 1, element 54) disposed between the first plate and the first side of the support structure; a second gasket (fig. 1, element 42) disposed between the second plate and the second side of the support structure; a handle (fig. 1, elements 72 and 70) adapted to rotate in first and second rotational directions and a base including a tubular portion (fig. 1, element 
Slatter fails to teach a handle including a grip portion and a threaded shank portion; an aperture adapted to threadably couple with the threaded shank portion.
Mukdaprakorn teaches a handle including a grip portion (fig. 1, element 22) and a threaded shank portion (fig. 1, element 24); an aperture (inside fig. 1, element 20) adapted to threadably couple with the threaded shank portion (fig. 1, element 24).
Regarding claim 18, Slatter, as modified, teaches a washer (Slatter-fig. 1, element 46) disposed between the second plate and the grip portion of the handle.

Claim 16 is rejected under 35 U.S.C. 103 as being obvious to try. Through routine testing an experimentation, it would have been found that the ideal angle increments for a rotatable mount to be 22.50 degrees. Doing so, would allow for the tubular portion to have 16 different options to face toward (or fixed angle increments of 22.50 degrees).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record shows a variety of rotatable mounts.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS LEO SENECZKO/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644